Exhibit 10.29
SECOND AMENDED AND RESTATED GUARANTEE
     SECOND AMENDED AND RESTATED GUARANTEE, dated as of March 21, 2006, made by
each of the corporations that are signatories hereto (the “Guarantors”), in
favor of BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the lenders (the “Lenders”) parties to the Second
Amended and Restated Credit Agreement, dated as of March 21, 2006 (as it may
hereafter be amended, modified, extended or restated from time to time, the
“Credit Agreement”; capitalized terms used herein and not defined herein are
used herein as defined therein), among Kennametal Inc., a Pennsylvania
corporation (the “Company”) and the other Borrowers party thereto, the Lenders
from time to time parties thereto, KeyBank National Association and National
City Bank of Pennsylvania, as co-syndication agents, PNC Bank, National
Association and JPMorgan Chase Bank, N.A., as co-documentation agents, Bank of
America, N.A., as the Administrative Agent and the other parties thereto.
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make Loans and other extensions of credit to the Borrowers upon the
terms and subject to the conditions set forth therein;
     WHEREAS, the Company is a member of an affiliated group of Persons that
includes each Guarantor;
     WHEREAS, each of the Guarantors has guaranteed the Company’s obligations to
the administrative agent and lenders party to the Existing Credit Agreement
pursuant to that certain Amended and Restated Guarantee, dated as of October 29,
2004 (the “Existing Guarantee”) made by certain of the Guarantors in favor of
the administrative agent under the Existing Credit Agreement;
     WHEREAS, the Existing Credit Agreement shall be amended and restated in its
entirety by the Credit Agreement as set forth therein and shall remain in full
force and effect only as set forth therein;
     WHEREAS, each of the Guarantors wishes to continue to guarantee (or, in the
case of any Guarantor hereunder which is not a party to the Existing Guarantee,
to guarantee), jointly and severally, absolutely and unconditionally, the
payment and performance of the Company’s obligations to the Lenders and the
Administrative Agent under or in respect of the Credit Agreement as provided
herein;
     WHEREAS, the proceeds of the extensions of credit will be used in part to
enable the Company to make valuable transfers (as determined as provided herein)
to each Guarantor in connection with the operation of its business;
     WHEREAS, the Company, the other Borrowers and the Guarantors are engaged in
related businesses, and each Guarantor will derive substantial direct and
indirect benefit from the making of the extensions of credit;



--------------------------------------------------------------------------------



 



-2-

     WHEREAS, each of the Guarantors party to the Existing Guarantee and the
Administrative Agent on behalf of itself and the Lenders wish to amend and
restate the Existing Guarantee as herein provided; and
     WHEREAS, it is a condition precedent to the obligation of the Lenders to
make their respective Loans or other extensions of credit to the Borrowers under
the Credit Agreement that each Guarantor shall have executed and delivered this
Guarantee to the Administrative Agent for the ratable benefit of the Lenders.
     NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective loans and other extensions of credit
to the Borrowers under the Credit Agreement, the Guarantors hereby agree with
the Administrative Agent, for the ratable benefit of the Lenders, as follows:
     1. Defined Terms. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
     (b) As used herein, “Obligations” means the collective reference to the
unpaid principal of and interest on (including interest accruing after the
maturity of the Loans and Reimbursement Obligations and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Company to the
Administrative Agent or to any Lender (or, in the case of Specified Hedge
Agreements, any affiliate of any Lender), including, without limitation, the
Company Guarantee, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, any other Loan Document, the
Letters of Credit, any Specified Hedge Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all reasonable fees, charges and disbursements of counsel to
the Administrative Agent or to any Lender that are required to be paid by the
Company pursuant hereto) or otherwise.
     (c) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Guarantee shall refer to this Guarantee as a whole and
not to any particular provision of this Guarantee, and section and paragraph
references are to this Guarantee unless otherwise specified.
     (d) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     2. Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Lenders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Company when due (whether at the stated maturity, by acceleration or otherwise)
of the Obligations.



--------------------------------------------------------------------------------



 



-3-

     (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 3).
     (c) Each Guarantor agrees that the Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing this Guarantee or affecting the rights and remedies of the
Administrative Agent or any Lender hereunder.
     (d) This Guarantee shall remain in full force and effect until all the
Obligations and the obligations of each Guarantor under this Guarantee shall
have been satisfied by payment in full, no Letter of Credit shall be outstanding
and the Commitments shall be terminated, notwithstanding that from time to time
during the term of the Credit Agreement the Company may be free from any
Obligations.
     (e) No payment made by the Company, any other Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent or any Lender from the Company, any other Borrower, any
of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Obligations or any payment
received or collected from such Guarantor in respect of the Obligations), remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Obligations are paid in full, no Letter of Credit shall be
outstanding and the Commitments are terminated.
     3. Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 4. The provisions of
this Section 3 shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the Lenders, and each Guarantor shall
remain liable to the Administrative Agent and the Lenders for the full amount
guaranteed by such Guarantor hereunder.
     4. No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Company, any other Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
Lender for the payment of the Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Company, any other
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent and the Lenders
by the Company on account of the



--------------------------------------------------------------------------------



 



-4-

Obligations are paid in full, no Letter of Credit shall be outstanding and the
Commitments are terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by such Guarantor in trust
for the Administrative Agent and the Lenders, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned
over to the Administrative Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Administrative Agent, if required), to
be applied against the Obligations, whether matured or unmatured, in such order
as the Administrative Agent may determine.
     5. Amendments, etc. with respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Guarantee or any property subject
thereto.
     6. Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon this Guarantee or acceptance of this Guarantee; the Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon, this Guarantee; and
all dealings between the Company, any other Borrower and any of the Guarantors,
on the one hand, and the Administrative Agent and the Lenders, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guarantee. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Company, any other Borrower or any of the Guarantors with respect to the
Obligations. Each Guarantor understands and agrees that this Guarantee shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the Company
or any other Person against the Administrative Agent or any Lender, or (c) any
other circumstance whatsoever (with or without notice to or knowledge of the
Company or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Company



--------------------------------------------------------------------------------



 



-5-

for the Obligations, or of such Guarantor under this Guarantee, in bankruptcy or
in any other instance. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, the Administrative
Agent or any Lender may, but shall be under no obligation to, make a similar
demand on or otherwise pursue such rights and remedies as it may have against
the Company, any other Borrower, any other Guarantor or any other Person or
against any collateral security or guarantee for the Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
Lender to make any such demand, to pursue such other rights or remedies or to
collect any payments from the Company, any other Borrower, any other Guarantor
or any other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of the Company, any
other Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
     7. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company, any other Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.
     8. Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in the
relevant currency at the Funding Office.
     9. Representations and Warranties. Each Guarantor hereby represents and
warrants that:
     (a) it is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation and has the power and authority and
the legal right to own and operate its property, to lease the property it
operates and to conduct the business in which it is currently engaged;
     (b) it has the power and authority and the legal right to execute and
deliver, and to perform its obligations under, this Guarantee, and has taken all
necessary action to authorize its execution, delivery and performance of this
Guarantee;
     (c) this Guarantee constitutes a legal, valid and binding obligation of
such Guarantor enforceable in accordance with its terms, except as affected by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting the enforcement of creditors’ rights
generally, general equitable principles and an implied covenant of good faith
and fair dealing;



--------------------------------------------------------------------------------



 



-6-

     (d) the execution, delivery and performance of this Guarantee will not
violate any provision of any Requirement of Law or Contractual Obligation of
such Guarantor and will not result in or require the creation or imposition of
any Lien on any of the properties or revenues of such Guarantor pursuant to any
Requirement of Law or Contractual Obligation of the Guarantor;
     (e) no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or Governmental Authority and no consent of any other
Person (including, without limitation, any stockholder or creditor of such
Guarantor) is required in connection with the execution, delivery, performance,
validity or enforceability of this Guarantee;
     (f) no litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or, to the knowledge of such Guarantor,
threatened by or against such Guarantor or against any of its properties or
revenues (1) with respect to this Guarantee or any of the transactions
contemplated hereby, or (2) which could reasonably be expected to have a
Material Adverse Effect;
     (g) it has good record and marketable title in fee simple to, or a valid
leasehold interest in, all its real property, and good title to, or a valid
leasehold interest in, all its other property, except for such property where
the failure to maintain such title or interest, individually or in the
aggregate, does not have a Material Adverse Effect, and none of such property is
subject to any Lien except as permitted under the Credit Agreement; and
     (h) it has filed or caused to be filed all tax returns which, to its
knowledge, are required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of such Guarantor) except where the failure to file such returns and pay
such taxes, fees and other charges, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; to the knowledge of
such Guarantor, no tax Lien has been filed and no claim is being asserted, with
respect to any such tax, fee or other charge.
     Each Guarantor agrees that the foregoing representations and warranties
shall be deemed to have been made by such Guarantor on the date of each
borrowing by any Borrower under the Credit Agreement on and as of such date of
borrowing as though made hereunder on and as of such date.
     10. Authority of Administrative Agent. Each Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and such Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the



--------------------------------------------------------------------------------



 



-7-

Lenders with full and valid authority so to act or refrain from acting, and no
Guarantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.
     11. Notices. All notices, requests and demands to or upon the
Administrative Agent, any Lender or any Guarantor to be effective shall be in
writing (or by telex, fax or similar electronic transfer confirmed in writing)
and shall be deemed to have been duly given or made (1) when delivered by hand
or (2) if given by mail, when deposited in the mails by certified mail, return
receipt requested, or (3) if by telex, fax or similar electronic transfer, when
sent and receipt has been confirmed, addressed as follows:
     (a) if to the Administrative Agent or any Lender, at its address or
transmission number for notices provided in subsection 9.2 of the Credit
Agreement; and
     (b) if to any Guarantor, at its address or transmission number for notices
set forth under its signature below.
     The Administrative Agent, each Lender and each Guarantor may change its
address and transmission numbers for notices by notice in the manner provided in
this Section.
     12. Counterparts. This Guarantee may be executed by one or more of the
Guarantors on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the counterparts of this Guarantee signed by all the Guarantors shall be
lodged with the Administrative Agent.
     13. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     14. Integration. This Guarantee represents the agreement of each Guarantor
with respect to the subject matter hereof and there are no promises or
representations by the Administrative Agent or any Lender relative to the
subject matter hereof not reflected herein.
     15. Amendments in Writing, No Waiver, Cumulative Remedies. (a) None of the
terms or provisions of this Guarantee may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by each Guarantor and
the Administrative Agent, provided that any provision of this Guarantee may be
waived by the Administrative Agent and the Lenders in a letter or agreement
executed by the Administrative Agent or by telex or facsimile transmission from
the Administrative Agent.
     (b) Neither the Administrative Agent nor any Lender shall by any act
(except by a written instrument pursuant to paragraph 15(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Administrative Agent or any Lender,
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or



--------------------------------------------------------------------------------



 



-8-

the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent or such Lender would otherwise have on any future occasion.
     (c) The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
     16. Section Headings. The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
     17. Successors and Assigns. This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns.
     18. Governing Law. This Guarantee shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be
duly executed and delivered by its duly authorized officer as of the day and
year first above written.
J&L AMERICA, INC.
By:                                                            

Name: Lawrence J. Lanza
Title: Treasurer
Address for Notices:
c/o Kennametal Inc.
1600 Technology Way
Latrobe, PA 15650
Attention: General Counsel
Fax: (724) 539-3839
Signature Page to Second Amended and Restated Guarantee



--------------------------------------------------------------------------------



 



 

JLK DIRECT DISTRIBUTION INC.
By:                                                            

Name: David W. Greenfield
Title: Vice President and Secretary
Address for Notices:
c/o Kennametal Inc.
1600 Technology Way
Latrobe, PA 15650
Attention: General Counsel
Fax: (724) 539-3839
Signature Page to Second Amended and Restated Guarantee



--------------------------------------------------------------------------------



 



 

KENNAMETAL WIDIA HOLDINGS INC.
By:                                                             

Name: Lawrence J. Lanza
Title: Treasurer
Address for Notices:
c/o Kennametal Inc.
1600 Technology Way
Latrobe, PA 15650
Attention: General Counsel
Fax: (724) 539-3839
Signature Page to Second Amended and Restated Guarantee



--------------------------------------------------------------------------------



 



 

KENNAMETAL HOLDINGS EUROPE, INC.
By:                                                            

Name: Lawrence J. Lanza
Title: Treasurer
Address for Notices:
c/o Kennametal Inc.
1600 Technology Way
Latrobe, PA 15650
Attention: General Counsel
Fax: (724) 539-3839
Signature Page to Second Amended and Restated Guarantee



--------------------------------------------------------------------------------



 



 

EXTRUDE HONE CORPORATION
By:                                                            
Name:                                                       
Title:                                                         
Address for Notices:
c/o Kennametal Inc.
1600 Technology Way
Latrobe, PA 15650
Attention: General Counsel
Fax: (724) 539-3839
Signature Page to Second Amended and Restated Guarantee

 